PER CURIAM.
It appearing that there was substantial evidence- that the veteran Ernest Floyd Hogan became permanently and totally disabled during the life of the war risk policy “sued on, and it further appearing that the question of whether he became totally and permanently disabled on July 15, 1919, or between that date and October 1, 1924, was not properly preserved *1020for review, either hy request for a specific finding or by exception or by an assignment of error, it is therefore ordered and adjudged that the judgment appealed from be, and the same is, affirmed.